Exhibit 10.50

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of June 1,
2010 (“Effective Date”), by and between ARE-901/951 GATEWAY BOULEVARD, LLC, a
Delaware limited liability company (“Landlord”), and THERAVANCE, INC., a
Delaware corporation (“Tenant”).

 

RECITALS

 

A.            Landlord and Tenant are now parties to that certain Lease
Agreement dated January 1, 2001 (the “Lease”).  Pursuant to the Lease, Tenant
leases certain premises consisting of approximately 110,428 rentable square feet
(“Premises”) in a building located at 901 Gateway Boulevard, South San
Francisco, California.  The Premises are more particularly described in the
Lease.  Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

 

B.            Landlord and Tenant desire, subject to the terms and conditions
set forth below, to amend the Lease to, among other things, (i) extend the Term
of the Lease, and (ii) provide Tenant with an additional tenant improvement
allowance.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.                                      Term.  The “Expiration Date” of the Term
of the Lease is hereby extended from March 31, 2012, until May 31, 2020.  From
and after the Effective Date, references in the Lease to “Term” shall mean the
one hundred twenty (120) months commencing on June 1, 2010 and expiring on
May 31, 2020.

 

2.                                      Monthly Base Rent.  Notwithstanding
anything to the contrary contained in the Lease, commencing on the Effective
Date of this First Amendment, Monthly Base Rent shall be payable pursuant to the
following table:

 

Time Period

 

Monthly Base Rent

6/1/10 — 5/31/11

 

$287,112.80 per month

6/1/11 — 3/31/12

 

$309,198.40 per month

4/1/12 — 3/31/13

 

$325,762.60 per month

4/1/13 — 3/31/14

 

$335,535.48 per month

4/1/14 — 3/31/15

 

$345,601.54 per month

4/1/15 — 3/31/16

 

$355,969.59 per month

4/1/16 — 3/31/17

 

$366,648.68 per month

4/1/17 — 3/31/18

 

$377,648.14 per month

4/1/18 — 3/31/19

 

$388,977.58 per month

4/1/19 — 3/31/20

 

$400,646.91 per month

4/1/20 — 5/31/20

 

$412,666.32 per month

 

Notwithstanding the foregoing, the above-referenced Monthly Base Rent payable by
Tenant (i) shall be reduced by $55,556.00 per month for the period commencing
June 1, 2010, through November 30, 2011, and (ii) shall be increased by
$62,223.00 for the period commencing December 1, 2011, through May 31, 2013.

 

3.                                      Additional Tenant Improvement
Allowance.  From and after the Effective Date, Landlord shall make available to
Tenant a tenant improvement allowance of up to $2,606,840.00 (the “Additional TI
Allowance”) for the design and construction of fixed and permanent

 

[g126391koi001.jpg]

1

--------------------------------------------------------------------------------


 

improvements in the Premises and in Tenant’s premises located on the third floor
of the adjacent Building located at 951 Gateway Boulevard (“951 Premises”)
desired by and performed by Tenant (provided that Tenant may not spend more than
$782,052.00 of the Additional TI Allowance in the 951 Premises), and which
improvements shall be of a fixed and permanent nature (the “Additional Tenant
Improvements”).  Tenant acknowledges that (i) the Additional Tenant Improvements
shall be constructed pursuant to space plans mutually agreed upon by Landlord
and Tenant pursuant to this paragraph, and (ii) upon the expiration of the Term
of the Lease, the Additional Tenant Improvements shall become the property of
Landlord and Tenant shall not be obligated to remove, and may not remove, the
Additional Tenant Improvements at any time during the Term, including upon the
expiration or earlier termination of the Lease.  Tenant shall deliver to
Landlord space plans detailing Tenant’s requirements for the Additional Tenant
Improvements following the preparation of the same by Tenant’s architect.  Not
more than ten (10) days thereafter, Landlord shall deliver to Tenant either
written consent to the space plans, which consent of the space plans shall not
be unreasonably withheld, conditioned or delayed, or the written objections,
questions or comments of Landlord with regard to the space plans. 
Representatives of both parties shall promptly make themselves available to
discuss and resolve any such objections, questions or comments.  In the event
the parties cannot reach agreement and resolve all disputed matters relating to
any such documents, the parties shall promptly meet and confer and negotiate in
good faith to reach agreement on any disputed matters.  Tenant shall cause the
space plans to be revised to address any agreed-upon changes and shall resubmit
said space plans to Landlord for approval within five (5) business days
thereafter.  Such process shall continue until Landlord has reasonably approved
the space plans.  The foregoing process also shall apply to Tenant’s preparation
of final plans and specifications which describe the Additional Tenant
Improvements and are based on the approved space plans, and Landlord’s approval
of the final plans and specifications shall not be unreasonably withheld,
conditioned or delayed.  Notwithstanding anything to the contrary contained
herein, Tenant shall have the right to use up to $250,000 of the Additional TI
Allowance to purchase and install within the Premises furniture, cubicles and
other personal property and non-Building system materials and equipment,
including, but not limited to, Tenant’s voice or data cabling, non-ducted
biological safety cabinets and other scientific equipment.  Except for the
Additional TI Allowance, Tenant shall be solely responsible for all of the costs
of the Additional Tenant Improvements.  The Additional Tenant Improvements shall
be treated as Alterations and shall be undertaken pursuant to Paragraph 12 of
the Lease, except to the extent the provisions of Paragraph 12 conflict with the
provisions of this Section 3, in which case the provisions of this Section 3
shall control.  The contractor for the Additional Tenant Improvements shall be
selected by Tenant, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  Prior to the commencement of
construction of the Additional Tenant Improvements, Tenant shall deliver to
Landlord a copy of any contract with Tenant’s contractors (including the
architect), and certificates of insurance from any contractor performing any
part of the Additional Tenant Improvements evidencing industry standard
commercial general liability, automotive liability, “builder’s risk”, and
workers’ compensation insurance.  Tenant shall cause the general contractor to
provide a certificate of insurance naming Tenant, Landlord, Alexandria Real
Estate Equities, Inc., and Landlord’s lender (if any) as additional insureds for
the general contractor’s liability coverages required above.

 

During the course of design and construction of the Additional Tenant
Improvements, Landlord shall reimburse Tenant for the cost of the Additional
Tenant Improvements once a month against a draw request in Landlord’s
commercially reasonable standard form, containing evidence of payment of the
applicable costs and such certifications, lien waivers (including a conditional
lien release for each progress payment and unconditional lien releases for the
prior month’s progress payments), inspection reports and other matters as
Landlord reasonably and customarily obtains, to the extent of Landlord’s
approval thereof for payment, no later than thirty (30) days following receipt
of such draw request.  Upon completion of the Additional Tenant Improvements
(and prior to any final disbursement of the Additional TI Allowance), Tenant
shall provide to Landlord the following items: (i) sworn statements setting
forth the names of all contractors and subcontractors

 

2

--------------------------------------------------------------------------------


 

who did work on the Additional Tenant Improvements and final lien waivers from
all such contractors and subcontractors; and (ii) “as built” plans for the
Additional Tenant Improvements.  Notwithstanding the foregoing, if the cost of
the Additional Tenant Improvements exceeds the Additional TI Allowance, Tenant
shall be required to pay such excess.  Except as specifically provided in the
immediately following paragraph, the Additional TI Allowance shall only be
available for use by Tenant for the construction of the Additional Tenant
Improvements for a period of twenty-four (24) months following the Effective
Date of this First Amendment and any portion of the Additional TI Allowance
which has not been requested by Tenant for disbursement by Landlord on or before
June 30, 2012 shall be forfeited and shall not be available for use by Tenant.

 

Notwithstanding anything to the contrary contained herein, Tenant may elect to
apply a portion of the Additional TI Allowance, up to $1,042,736.00, to the
payment of Monthly Base Rent due under the Lease.  Tenant shall notify Landlord
in writing not later than thirty (30) days prior to the first day of the month
in which Tenant desires that the credit against Monthly Base Rent commence
(provided; however, that in no event shall Tenant deliver such notice after
June 30, 2012), and Tenant’s notice shall state the amount of the Additional TI
Allowance that Tenant will take as a credit against Monthly Base Rent (“Rent
Credit”).  The Rent Credit shall be applied to Monthly Base Rent next coming due
after the date of Tenant’s notice until credited in full.

 

4.                                      Letter of Credit.  The definition of
“Letter of Credit” in the Basic Lease Information is hereby deleted and replaced
with the following:

 

“Letter of Credit:                 $833,333.33”

 

5.                                      Security Deposit.  Effective as of the
Effective Date of this First Amendment, Paragraph 7 of the Lease is hereby
deleted in its entirety and replaced with the following:

 

“7.           Security Deposit.  Tenant has deposited with Landlord a security
deposit (the “Security Deposit”) for the performance of all of Tenant’s
obligations hereunder in the amount set forth in the Letter of Credit section in
the Basic Lease Information, which Security Deposit shall be in the form of an
unconditional and irrevocable stand-by letter of credit (the “Letter of
Credit”):  (i) in form and substance reasonably satisfactory to Landlord,
(ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw
upon it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder pursuant to the terms of this Lease,
(iv) issued by an FDIC-insured financial institution reasonably satisfactory to
Landlord (“LC Issuing Bank”), (v) redeemable by presentation of LC Issuing
Bank’s sight draft in person, by nationally recognized overnight courier or by
facsimile; and (vi) having an expiration date not earlier than ninety (90) days
after the Expiration Date or, in the alternative, have a term of not less than
one (1) year and be automatically renewable for an additional one (1) year
periods (provided, however, that the final Letter of Credit shall not expire
earlier than ninety (90) days after the Expiration Date) unless, on or before
the date forty-five (45) days prior to the expiration of the term of such Letter
of Credit, the LC Issuer gives notice to Landlord of its election not to renew
such Letter of Credit for any additional period pursuant thereto.  If Tenant
does not provide Landlord with a substitute Letter of Credit complying with all
of the requirements hereof at least 10 days before the stated expiration date of
any then current Letter of Credit, Landlord shall have the right to draw the
full amount of the current Letter of Credit and hold the funds drawn in cash
without obligation for interest thereon as the Security Deposit.  The Security
Deposit shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease.  The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default.  Upon
each occurrence of a Default (as defined in Paragraph 24) by Tenant under this
Lease, Landlord may use all or any part of the Security Deposit to pay
delinquent payments due under this Lease, future rent damages under California
Civil Code Section 1951.2, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice

 

3

--------------------------------------------------------------------------------


 

to any other remedy provided herein or provided by law.  Landlord’s right to use
the Security Deposit under this Paragraph 7 includes the right to use the
Security Deposit to pay future rent damages following the termination of this
Lease pursuant to Paragraph 25.5 below.  Upon any use of all or any portion of
the Security Deposit, Tenant shall pay Landlord within twenty (20) days after
receipt of written demand the amount that will restore (by delivery of a
replacement or amended Letter of Credit) the Security Deposit to the amount set
forth in the definition of “Letter of Credit” set forth in the Basic Lease
Information of this Lease.  Tenant hereby waives the provisions of any law, now
or hereafter in force, including, without limitation, California Civil Code
Section 1950.7, which provide that Landlord may claim from a security deposit
only those sums reasonably necessary to remedy defaults in the payment of rent,
to repair damage caused by Tenant or to clean the Premises, it being agreed that
Landlord may, in addition, claim those sums reasonably necessary to compensate
Landlord for any other loss or damage, foreseeable or unforeseeable, caused by
the Default of Tenant  or any of Tenant’s Agents under this Lease.  Upon
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for periods prior to the filing of such proceedings,
subject to applicable bankruptcy law.  If Tenant shall fully perform every
provision of this Lease to be performed by Tenant and Landlord is holding cash
in the amount of the Letter of Credit or cash proceeds therefrom, the Security
Deposit, or any balance thereof (i.e., after deducting therefrom all amounts to
which Landlord is entitled under the provisions of this Lease), shall be
returned to Tenant within ninety (90) days after the expiration or earlier
termination of this Lease.  If, in lieu of a cash Security Deposit, Landlord is
holding the Letter of Credit upon the expiration or earlier termination of this
Lease, Landlord shall comply with the LC Issuer’s requirements necessary to
cancel the Letter of Credit by the date that is ninety (90) days after the
expiration or earlier termination of this Lease.

 

Notwithstanding anything contained in this Paragraph 7 to the contrary, if
Landlord draws on the Letter of Credit for any reason, then Tenant shall have
the right, upon ten (10) days’ prior written notice to Landlord, to obtain a
refund from Landlord of any unapplied proceeds of the Letter of Credit which
Landlord has drawn upon, any such refund being conditioned upon Tenant
simultaneously delivering to Landlord a replacement Letter of Credit in the
amount required by, and otherwise meeting the requirements contained in, this
Paragraph 7.

 

Notwithstanding anything to the contrary contained herein or in the 951 Gateway
Lease, if requested by Landlord at any time following the date of this Lease,
Tenant shall cause the LC Issuing Bank to bifurcate the Letter of Credit into
two separate letters of credit, one securing Tenant’s obligations under the 951
Gateway Lease and the other securing Tenant’s obligations under this Lease. 
Such bifurcated letters of credit shall each be in an amount specified by
Landlord, provided that the aggregate amount of such letters of credit shall
equal the amount of the Letter of Credit immediately prior to such bifurcation. 
Concurrently with the bifurcation of the Letter of Credit, Landlord and Tenant
shall enter into a modification of the 951 Gateway Lease and a modification of
this Lease, which modifications shall amend Paragraph 7 of the 951 Gateway Lease
and this Paragraph 7 to provide for separate, stand-alone security deposit
provisions in the 951 Gateway Lease and this Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Paragraph 7, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  Landlord’s obligation respecting the Security Deposit is that of a
debtor, not a trustee, and no interest shall accrue thereon.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Lease, Landlord shall
have the right to apply all or any portion of the Security Deposit in connection
with any Defaults (as such term is defined in the 951 Gateway Lease) under the
951 Gateway Lease.

 

For avoidance of doubt, “Security Deposit” shall mean both the Letter of Credit
any cash proceeds therefrom.”

 

Tenant shall have up to sixty (60) days from the date of Tenant’s execution of
this First Amendment to provide Landlord with an amendment to the Letter of
Credit which complies with the requirements set forth in the first paragraph of
Section 7, as set forth above.

 

6.                                      Surrender Plan.  Effective as of the
Effective Date of this First Amendment, Paragraph 32.9 of the Lease hereby is
deleted in its entirety and replaced with the following:

 

“32.9      Condition of Premises upon Expiration or Termination.  Upon the
expiration of the Term or earlier termination of Tenant’s right of possession,
Tenant shall surrender the Premises to Landlord (y) free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by Tenant or Tenant’s Agents (“Tenant HazMat
Operations”) in a manner consistent with prudent commercial practices and such
that no Hazardous Materials resulting from Tenant HazMat Operations remain at
the Premises in violation of Environmental Requirements and the continued
presence of such Hazardous Materials are not in excess of industry standards for
the occupancy and re-use of the Premises for research and scientific purposes by
a subsequent tenant of the Premises, and (z) released of any license, clearance
or other authorization of any kind issued by any governmental authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials in, on or about the
Premises (collectively referred to herein as “Hazardous Materials Clearances”). 
At least 3 months prior to the surrender of the Premises, Tenant shall deliver
to Landlord a narrative description of the actions proposed (or required by any
governmental authority) to be taken by Tenant in order to surrender the Premises
(including any installations permitted by Landlord to remain in the Premises) at
the expiration or earlier termination of the Term, free from any residual impact
from the Tenant HazMat Operations and in a manner consistent with prudent
commercial practices and such that no Hazardous Materials resulting from Tenant
HazMat operations remain at the Premises in violation of Environmental
Requirements and the continued presence of such Hazardous Materials are not in
excess of industry standards for the occupancy and re-use of the Premises for
research and scientific purposes by a subsequent tenant of the Premises (the
“Surrender Plan”).  Such Surrender Plan shall be accompanied by a current
listing of (i) all Hazardous Materials licenses and permits held by or on behalf
of any of Tenant or Tenant’s Agents with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of or from the Premises by Tenant or Tenant’s Agents, and shall be
subject to the review and approval of Landlord’s environmental consultant, which
approval shall not be unreasonably withheld, conditioned or delayed.  In
connection with the review and approval of the Surrender Plan, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
reasonably shall request.  On or before such surrender, Tenant shall deliver to
Landlord commercially reasonable evidence that the approved Surrender Plan has
been satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations as required
pursuant to this Paragraph 7.  Tenant shall reimburse Landlord, as Additional
Rent, for the actual out-of pocket expense incurred by Landlord for Landlord’s
environmental consultant to review and approve the Surrender Plan and to visit
the Premises and verify satisfactory completion of the same, which cost shall
not exceed $5,000.  Landlord shall have the unrestricted right to deliver

 

5

--------------------------------------------------------------------------------


 

such Surrender Plan (subject to any standard non-reliance letter, if any,
prepared by Tenant and delivered by Tenant to Landlord concurrently with
Tenant’s delivery of the Surrender Plan to Landlord, which non-reliance letter
shall be applicable only to third parties other than Landlord) and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to Landlord’s potential tenants, purchasers, lenders and other third
parties with a need to know in connection with Landlord’s business; provided,
however, that Landlord instructs such parties to treat the same as confidential.

 

If Tenant shall fail to prepare or submit a Surrender Plan reasonably approved
by Landlord, or if Tenant shall fail to complete the approved Surrender Plan, or
if such Surrender Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about the Premises, shall fail to adequately address any Hazardous Materials
resulting from Tenant’s HazMat Operations remaining at the Premises in violation
of Environmental Requirements or in a manner not consistent with prudent
commercial practices or such that the continued presence of such Hazardous
Materials are in excess of industry standards for the occupancy and re-use of
the Premises for research and scientific purposes by a subsequent tenant of the
Premises,  Landlord shall have the right to take such actions as Landlord
reasonably may deem reasonable or appropriate to assure that the Premises and
the Project are surrendered free from any such residual impact from Tenant
HazMat Operations, the cost of which actions shall be reimbursed by Tenant as
Additional Rent, without regard to the limitation set forth in the first
paragraph of this Paragraph 32.9.

 

All obligations of Tenant hereunder not fully performed as of the expiration or
earlier termination of this Lease, including the obligations of Tenant under
Paragraph 32 of this Lease, shall survive the expiration or earlier termination
of the Term, including, without limitation, indemnity obligations, payment
obligations with respect to rent and obligations concerning the condition and
repair of the Premises.”

 

7.                                      Option to Renew.  Tenant shall have two
(2) options (each a “Renewal Option”) to extend the term of this Lease with
respect to the entire Premises for successive periods of five (5) years each
(each a “Renewal Term”) pursuant to the provisions of Paragraph 49 of the Lease.

 

8.                                      Right of First Offer.  Notwithstanding
anything to the contrary contained herein or in the Lease, Paragraph 51 of the
Lease is hereby deleted in its entirety and of no further force or effect and
Tenant shall have no further right of first offer or other right to purchase the
Building.

 

9.                                       Additional Modifications to Lease. 
From and after the Effective Date of this First Amendment, the Lease shall be
modified as follows:

 

a.                                       Modification to Basic Lease
Information.  The Tenant’s Contact Person shall be “General Counsel” rather than
“Marty Glick”.

 

b.                                      Modification to Paragraph 2.2(a),
“Changes to Common Area”.  The following shall be added at the end of Paragraph
2.2(a):  “Notwithstanding the foregoing, Landlord’s exercise of the foregoing
rights shall not materially interfere with Tenant’s access to or use of the
Premises to the extent that Tenant’s business operations are materially
interrupted thereby.”

 

c.                                       Modification to Paragraph 2.2(b),
“Changes to Common Area”.  The second sentence of Paragraph 2.2(b) hereby is
deleted and revised to state in its entirety as follows:  “During periods of
construction only, Landlord shall have the right to provide parking to Tenant on
properties reasonably proximate to the Project (the “Adjacent Properties”) or
through the use of valets or parking attendants on the Parking Areas or the
Adjacent Properties,

 

6

--------------------------------------------------------------------------------


 

provided that Tenant shall at all times have parking for the number of
automobiles contemplated under the Lease.”

 

d.                                      Modification to Paragraph 4.2,
“Additional Rent”. There shall be added to Paragraph 4.2 a new Paragraph 4.2.10,
“Exclusions from Expenses”, which reads as follows:

 

“4.2.11    Exclusions from Expenses.  Notwithstanding anything to the contrary
contained in this Paragraph 4.2, and in addition to the exclusions set forth in
the preceding paragraph, there shall be excluded from Expenses and Additional
Rent the following: (i) leasing commissions, advertising expenses, promotional
expenses, attorneys’ fees, disbursements, and other costs and expenses incurred
in procuring prospective tenants, negotiating and executing leases, and
constructing improvements required to prepare for a new tenant’s occupancy for
the Building or the Project, if any; (ii) finance and debt service fees,
principal and/or interest on debt or amortization payments on any mortgages
executed by Landlord covering Landlord’s property, any other indebtedness of
Landlord, and rental under any ground lease or leases for the Building or the
Project; (iii) any depreciation allowance or expense, amortization (except for
expenditures permitted under this Lease) or expense reserve; (iv) the costs of
Landlord’s third party property manager or, if there is no third party property
manager, administration rent in excess of the amount of 3.0% of Base Rent);
(v) except for management fees, Landlord’s general overhead and any overhead or
profit increment to any subsidiary or affiliate of Landlord for services on or
to the Project to the extent that the cost of such service exceeds competitive
costs for such services rendered by persons or entities of similar skill,
competence and experience other than a subsidiary or affiliate of Landlord;
(vi) any costs or expenses representing any amount paid for services and
materials to a (personal or business) related person, firm, or entity to the
extent such amount exceeds the amount that would have been paid for such service
or materials at the then existing market rates in the absence of such
relationship; (vii) compensation paid to any employee of Landlord above the
grade of Property Manager/Building Superintendent, including officers and
executives of Landlord (provided that Landlord may pass through as Expenses
compensation paid to employees at or below the grade of Property
Manager/Building Superintendant or affiliates of Landlord providing services to
the Project); (viii) costs of electrical energy furnished and metered directly
to tenants of the Project or for which Landlord is entitled to be reimbursed by
tenants as additional rental over and above tenant’s Monthly Base Rent or
pass-through of Expenses; (ix) the cost of any work or service furnished to any
tenant or occupant of the Project to a materially greater extent or in a
materially more favorable manner than that furnished generally to the tenants
and other occupants of the Project, or the costs of work or service furnished
exclusively for the benefit of any tenant or occupant of the Project or at such
tenant’s cost; (x) the costs and expenses incurred in resolving disputes with
other tenants, other occupants, or prospective tenants or occupants of the
Project, collecting rents or otherwise enforcing leases of the tenants of the
Project; (xi)  the costs of any work or service performed for any facility other
than a facility located within the Project; (xii) the costs of repairs,
alterations, and general maintenance necessitated by the gross negligence or
willful misconduct of Landlord or its agents, employees, or contractors or
repairs; (xiii) interest or penalties due to the late payment by Landlord of
taxes, utility bills or other such costs (except to the extent caused by
Tenant’s action or inaction); (xiv) any of the following tax or assessment
expenses: (a) estate, inheritance, transfer, gift, federal, state or franchise
taxes of Landlord, or (b) penalties and interest, other than those attributable
to Tenant’s failure to comply timely with its obligations pursuant to this
Lease; and (xv) bad debt expenses and charitable contributions and donations. 
Landlord agrees that (a) Landlord will not collect or be entitled to collect
more than one hundred percent (100%) of the Expenses actually paid by Landlord
in connection with the operation of the Project in any calendar year, and
(b) Landlord shall make no profit from Landlord’s collection of Expenses.”

 

7

--------------------------------------------------------------------------------


 

e.                                       Modifications to Paragraph 15,
“Tenant’s Insurance”.  The third sentence of Paragraph 15.2 hereby is revised in
its entirety to state:  “No such policy shall contain a deductible greater than
Twenty-Five Thousand Dollars ($25,000.00).  Paragraph 15.5 hereby is deleted and
revised to state in its entirety as follows:  “All insurance required to be
carried by Tenant hereunder shall be maintained with insurance companies
authorized to do business in the State of California for the issuance of the
applicable type of insurance coverage and rated A-VII or better in Best’s Key
Rating Guide.  Tenant shall deliver to Landlord certificates of insurance and
true and complete copies of any and all endorsements required herein for all
insurance required to be maintained by Tenant hereunder at the execution of this
Lease by Tenant.  Tenant shall, at least thirty (30) days prior to expiration of
each policy, furnish Landlord and the other parties named as additional insureds
with certificates of renewal thereof.  Tenant shall (i) provide Landlord with 30
days advance written notice of cancellation of each policy, and (ii) require
Tenant’s insurer to endeavor to provide 30 days advance written notice of
cancellation of each policy.”

 

f.                                         Modification to Paragraph 23.2,
“Assignment and Subletting — Requirements of Request for Consent”.  Paragraph
23.2 shall be amended to provide that if Tenant requests consent to a proposed
assignment or subletting (except in connection with a Permitted Transfer),
whether or not the term of the proposed transfer is for the balance of the Term,
Landlord shall have the right to recapture that portion of the Premises that is
the subject of the proposed assignment or subletting and terminate the Lease
with respect thereto; provided, however, that subsection (3) of Paragraph 23.2
shall be of no further force or effect and Landlord shall not have the right to
sublease or take an assignment, as the case may be, of the interest in the Lease
that is at issue.

 

g.                                      Modification to Paragraph 24, “Tenant’s
Default”.  The following is hereby added at the end of Paragraph 24.(a): 
“provided, however, that if Tenant vacates the Premises at any time during the
last nine (9) months of the Term but continues to perform all of its obligations
hereunder, including, without limitation, maintaining all insurance policies
required by this Lease and complying with all of the surrender requirements of
Paragraph 32.9, Tenant shall not be deemed to be in default under this Paragraph
24.(a);”.

 

h.                                      Modification to Paragraph 32.2,
“Tenant’s Obligation to Update Disclosure Certificates”.  The first sentence of
Paragraph 32.2 hereby is deleted and revised to state in its entirety as
follows:  “Within ten (10) business days after receipt of Landlord’s written
request, Tenant shall complete, execute and deliver to Landlord an updated
Disclosure Certificate (each, an “Updated Disclosure Certificate”) describing
Tenant’s then current and proposed future uses of Hazardous Materials on or
about the Premises, which Update Disclosure Certificates shall be in the same
format as that which is set forth in Exhibit D or in such other form as is
reasonably acceptable to Landlord”.

 

i.                                          Modification to Paragraph 34,
“Waiver”.  The last two sentences of Paragraph 34 hereby are deleted and revised
to state in their entirety as follows:  “No delay or omission in the exercise of
any right or remedy of Landlord or Tenant in regard to any default by the other
shall impair such right or remedy or be construed as a waiver.  Any waiver by
Landlord or Tenant of any default must be in writing and shall not be a waiver
of any other default concerning the same or any other provisions of this Lease.”

 

j.                                          Modification to Paragraph 40,
“Financial Statements”.  Paragraph 40 hereby is deleted and revised to state in
its entirety as follows:  “Within ten (10) days after Landlord’s request, Tenant
shall deliver to Landlord the then current, or if Tenant is a publicly traded
company, the most recent publicly available financial statements of Tenant
prepared, compiled or reviewed by a certified public accountant, including a
balance sheet and

 

8

--------------------------------------------------------------------------------


 

profit and loss statement for the most recent prior year, all prepared in
accordance with GAAP.”.

 

k.                                       New Paragraphs.  The following new
paragraphs are hereby added to the Lease:

 

“54.        Commercially Reasonable.  Where Landlord or Tenant are required to
use “best efforts” in the performance of any obligation under this Lease, “best
efforts” shall mean “commercially reasonable good faith efforts.”

 

“55.        Force Majeure.  Whenever a period of time is herein prescribed for
action (other than the payment of money) to be taken by Landlord or Tenant, such
party shall not be liable or responsible for, and there shall be excluded from
the computation for any such period of time, any delays due to strikes, riots,
acts of God, shortages of labor or materials, war, terrorist activity,
governmental laws, regulations or restrictions”.

 

10.                                 Brokers.  Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, “Broker”) in connection with this First Amendment and that
no Broker brought about this transaction, other than BT Cassidy/Turley. 
Landlord and Tenant each hereby agree to indemnify and hold the other harmless
from and against any claims by any Broker, other than the broker, if any named
in this Section 11, claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this First Amendment.  Landlord shall pay any commission due to BT
Cassidy/Turley in connection with this First Amendment pursuant to a separate
written agreement between Landlord and BT Cassidy/Turley.

 

11.                                 OFAC.  To Tenant’s knowledge, without any
duty of inquiry, as of the date of Tenant’s execution of this First Amendment,
Tenant is currently (a) in compliance with and shall at all times during the
Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

 

12.           Miscellaneous.

 

a.             This First Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

b.             This First Amendment is binding upon and shall inure to the
benefit of the parties hereto, their respective agents, employees,
representatives, officers, directors, divisions, subsidiaries, affiliates,
assigns, heirs, successors in interest and shareholders.

 

c.             Landlord and Tenant each acknowledge that it has read the
provisions of this First Amendment, understands them, and is bound by them. Time
is of the essence in this First Amendment.

 

d.             This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.  The signature
page of any counterpart may be detached therefrom without impairing the legal
effect of the signature(s) thereon provided such signature page is attached to

 

9

--------------------------------------------------------------------------------


 

any other counterpart identical thereto except having additional signature
pages executed by other parties to this First Amendment attached thereto.

 

e.             Except as amended and/or modified by this First Amendment, the
Lease is hereby ratified and confirmed and all other terms of the Lease shall
remain in full force and effect, unaltered and unchanged by this First
Amendment.  In the event of any conflict between the provisions of this First
Amendment and the provisions of the Lease, the provisions of this First
Amendment shall prevail.  Whether or not specifically amended by this First
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this First
Amendment.

 

[Signatures are on the next page.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

TENANT:

 

 

 

THERAVANCE, INC.,

 

a Delaware corporation

 

 

 

/s/ Rick E Winningham

 

 

 

By: Rick E Winningham

 

Its: Chief Executive Officer

 

 

 

 

 

LANDLORD:

 

 

 

ARE-901/951 GATEWAY BOULEVARD, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES,  L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

/s/ Eric S. Johnson

 

 

 

 

 

 

 

By: Eric S. Johnson

 

 

 

Its: Vice President, Real Estate Legal Affairs

 

 

 

 

11

--------------------------------------------------------------------------------

 